DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 6–14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0058114 to Niiyama et al.
	Regarding Claim 6, Niiyama discloses (e.g., Figs. 2, 3, and 6 and their corresponding descriptions) a laminated glass 10 obtained by joining a laminated body in which a first glass plate 11 and a second glass plate 12 which have a three-dimensional curved surface shape sandwich a liquid crystal film 13 (e.g., Fig. 2), wherein the liquid crystal film includes a first base material layer 31, a first transparent electrode layer 33, a liquid crystal layer 35, a second transparent electrode layer 34, and a second base material layer 32 in this order in a thickness direction (Fig. 6), and in a case where an arbitrary rectangle that is inscribed in an external shape of the laminated glass in plan view at three or more points is set, and a greater one between a variation amount of a first dimension in the rectangle along a surface shape of the laminated glass in a direction parallel to one side of the rectangle in plan view and a variation amount of a second dimension in the rectangle along the surface shape of the laminated glass in a direction parallel to another side of the rectangle in plan view is set 

	Regarding Claim 7, Niiyama discloses (e.g., Figs. 2, 3, and 6 and their corresponding descriptions) a laminated glass 10 in which a first glass plate 11, a first interlayer 14, a liquid crystal film 13, a second interlayer 16, and a second glass plate 12 are laminated and disposed in this order (e.g., Fig. 2, also Fig. 3, where resin layer 14 and sealed space 16 are not identified as “interlayers,” but can reasonably be considered such as the form a layer between glass plates 11 and 12 and liquid crystal film 13), wherein the liquid crystal film includes, a first base material layer 31, a first transparent electrode layer 33 that is formed on the first base material layer, a second base material layer 32, a second transparent electrode layer 34 that is formed on the second base material layer and is disposed to be opposed to the first transparent electrode layer, and a liquid crystal material 35 that is disposed between the first transparent electrode layer and the second transparent electrode layer (Fig. 6) and causes a transmittance to vary in correspondence with a potential difference between the first transparent electrode layer and the second transparent electrode layer (paragraphs [0087]–[0088]), a glass transition point of the first base material layer and the second base material layer is 100° C. or higher (where Niiyama teaches the base 
	Regarding Claim 8, Niiyama would have rendered obvious wherein the glass transition point of the first base material layer and the second base material layer is 130° C. or higher (where Niiyama teaches the base materials as glass, e.g., paragraph [0084], suggesting a glass transition point of over 130° C).
	Regarding Claim 9, Niiyama would have rendered obvious wherein the first base material layer and the second base material layer are formed from any one of a polycarbonate resin, and a cycloolefin polymer resin, and have a thickness of 100 μm or less (e.g., paragraph [0084] of Niiyama, and where selecting a specific thickness would have been obvious as a matter of design choice based on a desired use of the laminated glass and desired thinness balanced with desired strength and other optical properties).
	Regarding Claim 10, Niiyama would have rendered obvious wherein the first base material layer and the second base material layer are formed from a non-stretched material (e.g., paragraph [0084] of Niiyama).
	Regarding Claim 11, Niiyama would have rendered obvious wherein the first base material layer and the second base material layer are formed from a material of which Young's modulus is 4.3 GPa or less (e.g., paragraph [0084] of Niiyama).
	Regarding Claim 12, Niiyama would have rendered obvious wherein a plate surface of the laminated glass has a radius of curvature of 2000 mm or less (where Niiyama does not explicitly disclose a specific curvature, but teaches that the liquid 

	Regarding Claim 13, Niiyama discloses (e.g., Figs. 2, 3, and 6 and their corresponding descriptions) a light control film 10 comprising: a first base material layer 31; a first transparent electrode layer 33 that is formed on the first base material layer; a second base material layer 32; a second transparent electrode layer 34 that is formed on the second base material layer and is disposed to be opposed to the first transparent electrode layer (Fig. 6); and a liquid crystal material 35 that is disposed between the first transparent electrode layer and the second transparent electrode layer and causes a transmittance to vary in correspondence with a potential difference between the first transparent electrode layer and the second transparent electrode layer (paragraphs [0087]–[0088]), wherein a glass transition point of the first base material layer and the second base material layer is 100° C. or higher (where Niiyama teaches the base materials as glass, e.g., paragraph [0084], suggesting a glass transition point of over 100° C).
	Regarding Claim 14, Niiyama would have rendered obvious wherein the glass transition point of the first base material layer and the second base material layer is 130° C. or higher (where Niiyama teaches the base materials as glass, e.g., paragraph [0084], suggesting a glass transition point of over 130° C).

Allowable Subject Matter
Claims 1–5 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claim 1, Niiyama, as noted above in the rejections of Claims 6–14, teaches features of Claim 1, and U.S. Patent Application Publication No. 2019/0121186 to Miura et al. teaches similar features.  However, the prior art of record fails to disclose, and would not have rendered obvious, the combination of all features recited in Claim 1, taken all together as a whole, including but not limited to, “a thermoforming process of heating the liquid crystal film to a temperature equal to or higher than a glass transition point of the first base material layer and the second base material layer to form a three-dimensional curved surface shape of the laminated glass in the liquid crystal film; and a joining process of heating the laminated body in which the first glass plate and the second glass plate sandwich a liquid crystal film at a temperature lower than a glass transition point of the first base material layer and the second base material layer after performing the thermoforming process, and pressing the laminated body at a predetermined pressure for joining”.  Claims 2–5 depend from Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/Primary Examiner, Art Unit 2871